  Case 19-31903       Doc 27    Filed 02/14/20 Entered 02/14/20 10:10:06           Desc Main
                                  Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
                                      :
In re:                                :
                                      :
   Asim Mohiuddin                     :  Case No.: 19-31903
                                      :  Chapter 13
         Debtor.                      :  Judge Deborah L. Thorne
                                      :  *********************
                                      :


    NOTICE OF WITHDRAWAL OF OBJECTION TO CONFIRMATION OF PLAN
                         (DOCKET NO. 14)

         Now comes U.S. Bank National Association ("Movant") by and through counsel, and

hereby withdraws its Objection to Confirmation of Plan which was filed in this Court on

December 11, 2019.

                                                   Respectfully submitted,
                                                       $1$")0,,"'#"(2+-.*/
                                                   Todd J. Ruchman (6271827)
                                                   Keith Levy (6279243)
                                                   Sarah E. Barngrover (28840-64)
                                                   Adam B. Hall (0088234)
                                                   Edward H. Cahill (0088985)
                                                   Umair M. Malik (6304888)
                                                   Manley Deas Kochalski LLC
                                                   P.O. Box 165028
                                                   Columbus OH 43216-5028
                                                   Telephone: 614-220-5611
                                                   Fax: 614-627-8181
                                                   Attorneys for Movant
                                                   The case attorney for this file is Todd J.
                                                   Ruchman.
                                                   Contact email is
                                                   tjruchman@manleydeas.com




19-043202_CJP
  Case 19-31903       Doc 27    Filed 02/14/20 Entered 02/14/20 10:10:06            Desc Main
                                  Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Withdrawal of

Objection to Confirmation of Plan was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, courtdocs@chi13.com

   David H Cutler, Attorney for Asim Mohiuddin, Cutler & Associates, Ltd., 4131 Main St.,
   Skokie, IL 60076, cutlerfilings@gmail.com
                                                                                          %&
The below listed parties were served via regular U.S. Mail, postage prepaid, on February ___,
2020:

   Asim Mohiuddin and Munteano Passions Inc, 9214 Lavergne Ave, Skokie, IL 60077


                                                       $1$")0,,"'#"(2+-.*/




19-043202_CJP
